Citation Nr: 0618490	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1945 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision which 
denied service connection for bilateral hearing loss and for 
tinnitus.  In May 2006, the veteran testified at a Travel 
Board hearing at the RO.  A May 2006 motion to advance the 
case on the Board's docket was granted by the Board in June 
2006.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is the 
result of exposure to acoustic trauma during his active 
service.  

2.  The veteran's current tinnitus is the result of exposure 
to acoustic trauma during his active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2005).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The veteran served on active duty from July 1945 to December 
1946.  The available service personnel records indicate that 
during a period of service from July 1945 to January 1946, he 
was private in the infantry and had undergone basic training 
and that during a period of service from January 1946 to 
December 1946, he was a corporal and his military 
occupational specialty was listed as a supply clerk.  There 
was a notation that the veteran had no foreign service.  

The veteran's service medical records are unavailable and 
were reportedly destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  

The first post-service clinical evidence of record of any 
hearing loss and tinnitus is in January 2003, decades after 
the veteran's period of service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

A January 2003 VA audiological evaluation report indicated 
that the veteran had long-term hearing impairment with 
secondary tinnitus in both ears.  It was noted that he had 
significant unprotected military noise exposure without 
significant occupational or recreational noise exposure 
reported.  The assessment was bilateral noise induced hearing 
loss secondary to the veteran's reported history of noise 
exposure.  The examiner commented that in her opinion the 
hearing loss was more likely than not the result (initiated 
by) of the veteran's military noise exposure.  There was also 
a notation that the veteran was a combat veteran.  The 
reported results were indicative of bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  

An April 2003 statement from a VA audiology section chief 
referred to audiometric examinations dated in January 2003 
and March 2000 as well as notes from those dates that stated 
that it was more likely than not that the military noise 
exposure levels reported by the veteran damaged his hearing.  
The audiologist indicated that there was evidence of heavy 
military noise exposure levels and acoustic trauma without 
evidence of hearing protection.  It was also noted that there 
was a lack of evidence of any recreational and occupational 
noise exposure.  The audiologist stated that the veteran 
suffered with constant tinnitus as a secondary or related 
symptom of his noise-induced hearing impairment.  

In a May 2003 statement, the veteran reported that while 
stationed at Camp Blanding, Florida in 1945, he was assigned 
as one of the cadre staff for six months and worked on the 
mortar, hand grenade, rifle, and pistol ranges for four hours 
each day.  He stated that the ranges were very loud and noisy 
and that they would be right next to soldiers while they were 
firing such weapons for aiming and target practice.  The 
veteran stated that he was not furnished with hearing 
protection.  He reported that following such duty, he was 
transferred to Camp Picket and then to Fort Belvoir in 
Virginia where he worked as a supply clerk.  

A June 2003 statement from the same VA audiology section 
chief noted that he had been directly or indirectly involved 
in the testing and rehabilitation of the veteran's hearing 
health care since March 2000.  The audiologist referred to a 
January 2003 audiological evaluation report as well as his 
current notes of June 2003 that he said indicated that it was 
more likely than not that the military noise exposure levels 
reported by the veteran damaged his hearing.  The audiologist 
stated that he had taken the time to review the veteran's 
personal statement regarding his assignment to a cadre on 
several different live ranges during his active military 
service.  The audiologist also noted that that he had 
reviewed the veteran's DD-214 and other military records.  

The audiologist indicated that based on his review of such 
information, including the history of military noise exposure 
with acoustic trauma and the examinations of January 2003 and 
February 2000, it was his opinion that it was more likely 
than not that the acoustic trauma the veteran suffered during 
his years of military service and military occupational noise 
exposure were the source of his current hearing problems.  
The audiologist further commented that it was more likely 
than not that the veteran's tinnitus was also a result of the 
same military occupational acoustic trauma acquired during 
his years of military service.  It was noted that the veteran 
suffered daily with a constant high-pitched ringing-type of 
tinnitus that was secondary to his noise-induced hearing 
impairment.  The audiologist remarked that there was evidence 
of heavy military noise exposure levels and acoustic trauma 
without evidence of hearing protection being provided.  The 
audiologist stated that the information he had reviewed also 
reflected an absence of acoustic trauma due to private 
occupational or recreational noise exposure levels following 
the veteran's military service.  The audiologist indicated, 
therefore, that based on his review of all of the evidence of 
record, he could logically and without reservation conclude 
that the veteran's current hearing problems and tinnitus were 
directly related to his military service.  

The Board observes that the veteran's service medical records 
are unavailable.  His available service personnel records 
indicate that his military occupational specialty was listed 
as a supply clerk during a period of service from January 
1946 to December 1946.  However, such records also refer to 
the veteran being in the infantry during a prior period of 
service from July 1945 to January 1946.  In credible 
statements and testimony on appeal, the veteran has reported 
that he worked on a rifle range during that earlier period of 
service.  

The evidence of record is indicative of current bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  Additionally, 
a January 2003 VA audiological evaluation report, an April 
2003 statement from a VA audiologist, and a June 2003 
statement from the same VA audiologist, all relate the 
veteran's current bilateral hearing loss to his period of 
service.  The Board notes that the January 2003 VA 
audiological report was apparently based solely on a history 
provided by the veteran and is less probative in linking any 
present bilateral hearing loss with service.  See Reonal v. 
Brown, 5 Vet.App. 458 (1995).  There was also a notation, at 
that time, that the veteran was a combat veteran, although 
there is no indication that he ever served in combat.  The 
April 2003 statement from the VA audiologist essentially 
restated information from the January 2003 audiological 
evaluation as to the veteran's bilateral hearing loss.  

The June 2003 statement from the VA audiologist specifically 
discussed the veteran's service personnel records and VA 
treatment reports.  The audiologist stated that based on a 
review of all the evidence of record, he could logically and 
without reservation conclude that the veteran's current 
hearing problems were directly related to his military 
service.  The Board finds the June 2003 statement from the VA 
audiologist to be very probative in this matter.  Also, there 
is no evidence of record contradicting such a conclusion or, 
for that matter, any of the conclusions shown in the January 
2003 VA audiological evaluation report, the April 2003 VA 
audiologist statement, or the June 2003 VA audiologist 
statement.  

After reviewing all the evidence, the Board finds that there 
is a reasonable basis to relate the veteran's current 
bilateral hearing loss with his active duty.  38 C.F.R. 
§ 3.303(d).  Resolving reasonable doubt in favor of the 
veteran, the Board finds that his current bilateral hearing 
loss began in service.  38 U.S.C.A § 5107(b).  The condition 
was incurred in service, warranting service connection.  

In addressing the veteran's claim for service connection for 
tinnitus, the Board notes that the April 2003 statement from 
the VA audiologist indicated that the veteran suffered from 
constant tinnitus as a secondary or related symptom of his 
noise-induced hearing impairment.  Additionally, in his 
probative June 2003 statement, the same VA audiologist 
specifically stated that he could logically and without 
reservation conclude that the veteran's tinnitus was directly 
related to his military service.  The Board notes that there 
is also no evidence of record contradicting the conclusions 
of the VA audiologist.  Therefore, resolving reasonable doubt 
in favor of the veteran, the Board finds that the evidence 
supports service connection for tinnitus.  38 U.S.C.A. 
§ 5107(b).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in June 2002, correspondence 
in October 2002, a rating decision in March 2003, a rating 
decision in June 2003, and correspondence in October 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet.App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the May 2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


